Citation Nr: 9905789	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
pulmonary disease with bronchial asthma, currently rated as 
60 percent disabling.

2.  Entitlement to a total disability rating on the basis of  
individual unemployability due to service-connected 
disorders.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife





ATTORNEY FOR THE BOARD

C. D. Hayden, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
August 1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).  

In September 1996, the Board remanded this case for 
additional development and developing  and adjudicating 
claims for service connection for back and psychiatric 
disorders.  This development having been completed, the case 
has been returned to the Board.

In a May 1997 rating decision, the RO denied service 
connection for adjustment disorder with mixed anxiety and 
depressed mood and chronic low back pain with degenerative 
disc disease at L5 - S1 with pain and numbness of the left 
buttock, both claimed as being secondary to the service-
connected pulmonary disorder with bronchial asthma and 
continued zero percent ratings for residuals of a fracture of 
the metacarpal of the left ring finger and of the right heel, 
each of which was rated zero percent disabling.  The veteran 
was notified of that decision later that month and has not 
submitted a notice of disagreement; accordingly, the issues 
for appellate review are limited to those reported on the 
title page.

The case has been returned to the Board for further appellate 
review.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A July 1978 rating decision granted service-connection for 
pulmonary disease with bronchial asthma.  A 30 percent 
disability rating was assigned under diagnostic code 6603, 
pulmonary emphysema.  That rating was increased to 60 percent 
by a February 1991 rating decision.  The rating was continued 
under diagnostic code 6603, pulmonary emphysema.  Subsequent 
rating decisions have continued the 60 percent disability 
rating under diagnostic code 6603, pulmonary emphysema.  

In the statement of the case, the veteran was furnished the 
rating criteria for diagnostic code 6600, chronic bronchitis 
and diagnostic code 6602, bronchial asthma.  He was not 
furnished the rating criteria for diagnostic code 6603, 
pulmonary emphysema.  

The veteran's pulmonary disorders are currently rated under 
Diagnostic Code 6603.  The criteria for rating diseases of 
the trachea and bronchi were revised, effective October 7, 
1996.  61 FR 46720, (Sept. 5, 1996).  


Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted the Secretary to do so and the Secretary has 
done so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  No such provision 
exists with regard to diseases of the trachea and bronchi.  

The Statement of the Case must be complete enough to allow 
the appellant to present written and/or oral arguments before 
the Board of Veterans' Appeals. It must contain: (a) A 
summary of the evidence in the case relating to the issue or 
issues with which the appellant or representative has 
expressed disagreement; (b) A summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination; 
and (c) The determination of the agency of original 
jurisdiction on each issue and the reasons for each such 
determination with respect to which disagreement has been 
expressed.  38 C.F.R. § 19.29 (1998).  

A Supplemental Statement of the Case, so identified, will be 
furnished to the appellant and his or her representative, if 
any, when additional pertinent evidence is received after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued, when a material defect 
in the Statement of the Case or a prior Supplemental 
Statement of the Case is discovered, or when, for any other 
reason, the Statement of the Case or a prior Supplemental 
Statement of the Case is inadequate.  If the case is remanded 
to cure a procedural defect, a Supplemental Statement of the 
Case will be issued to assure full notification to the 
appellant of the status of the case, unless the Board directs 
otherwise.  38 C.F.R. § 19.31 (1998).  

In general, ratings for respiratory disorders may not be 
combined with each other. Ratings under diagnostic codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other or with diagnostic codes 6600 
through 6817 or 6822 through 6847.  

A single rating will be assigned under the diagnostic code 
which reflects the predominant disability with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96 (1998).  
Therefore, each applicable diagnostic code must be considered 
under both "old" and "new" criteria.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  The Board 
notes that the May 1997 supplemental statement of the case 
discussed the respiratory disorder under the "new" criteria 
for bronchitis.  However, there has been no attempt to 
clearly explain to the veteran which diagnostic code reflects 
the predominant disability and why the severity of the 
overall disability does not warrant elevation to the next 
higher evaluation.  Accordingly, the Board finds that the 
statement of the case and supplemental statements of the case 
are inadequate 

The RO's failure to issue a complete statement of the case 
and supplemental statements of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995) at 408-10.  Pursuant to the provisions of 38 C.F.R. 
§ 19.9(a) (amended effective Oct. 8, 1997), "[i]f further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action.  
(Emphasis added).

In accordance with the foregoing, adjudication of the issues 
prepared and certified for appellate review are deferred 
pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment, VA and non-VA, inpatient and 
outpatient, for all medical care 
providers who may have additional 
records pertaining to his service-
connected pulmonary disability.  

After obtaining any necessary 
authorization or medical releases, the 
RO should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports 
from all sources identified whose 
records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.

2.  The RO should schedule the veteran 
for a VA respiratory examination by an 
appropriate specialist to determine the 
probable etiology of any lung disease.  
The claims folder and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  Any opinions 
expressed by the examiner as to the 
severity of the veteran's service-
connected pulmonary disability must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for service-
connected pulmonary disease with 
bronchial asthma, and a total disability 
rating for compensation purposes on the 
basis of individual unemployability

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

This claim must be afforded expeditious treatment by the RO.  
The law requires that 
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).













 Department of Veterans Affairs

